DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on 11/5/2021 to claim 12 and addition of claims 21 and 22 are acknowledged by the examiner.
Claims 12-14 and 21-22 are pending.
Claims 12-14 and 21-22 are examined.

Response to Arguments
Applicant’s amendments to claim 12 filed on 11/5/2021 have changed the scope of the claims by further narrowing many of the previously presented limitations in claims 12. Additionally the interview conducted 11/3/2021 has further helped the examiner better understand the device.  Therefore, Applicant’s arguments with respect to claims 12 have been considered but are moot in view if the new grounds of rejection laid out below. Previous primary reference Hahn is no longer being used as the primary reference in the new rejection down below. However, Hahn is used as a teaching reference for claims 13 and 14 as Hahn further teaches the previous limitations of the backing strip. Examiner is now using the newly founded prior art of Shmuelovitch as the primary reference in light of the filed amendments and explanation of the device from the interview. Shmuelovitch is used as the primary reference as Shmuelovitch discloses the limitations of claim 12 as well as the limitations found in new claims 21 and 22 in the current rejection laid out below. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 21 and 22 lack antecedent basis for the “first strip of flexible material” (see 3rd to last line of claims 12, 21, and 22).  Thus, applicant’s correction is respectfully requested.
Claims 13 and 14 are dependent on claim 0 (line 1 of claim 13 and claim 14), which causes the scope of the claim to become indefinite. For purposes of compact prosecution, the examiner is interpreting claim 13 and claim 14 to be dependent from claim 12. Appropriate action is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 12, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) and as being anticipated by Shmuelovitch (US 2016/0262944 A1).

Regarding claim 12, Hahn discloses a system comprising: a therapy tape (100, Figs 2a and 4a-b; abstract) comprising: 
a strip of flexible material (60, see Figs 2a and 4a-b; 60 is a medical adhesive tape such as Single Coated Non-woven Medical Silicone Adhesive Tape (silicone adhesive tape is well known in the art as being a flexible material) and is inherently capable being flexible prior to use [0022] as well as being flexible to conform to the users skin and comfortably fit over standard scars [0025]) having a length (the length of 60, see Figs 2a and 4a-b) and a width (the width of 60, see Figs 2a and 4a-b); and 
a stretchable strip (50, see Figs 2a and 4a-b; 50 is a strip of silicone made of a silicone liquid rubber (silicone/ silicone rubber is well known in the art as being a stretchable material) and is inherently capable of being stretchable, [0007],[0022]) disposed on the strip of flexible material (50 is disposed on 60 respectfully, see Figs 2a and 4a-b; [0022]), wherein the stretchable strip is made of silicone (50 is made of silicone; [0022]) and: 
protrudes from a plane of the first side of the strip of flexible material (50 protrudes from a plane of flexible material 60 respectfully, see Fig 4b); 
extends a partial length along the length of the strip of flexible material (50 extends a partial length relative to the length of 60, see Figs 2a and 4a-b); and 

3611.2.2a backing strip applied to the strip of flexible material of the therapy tape (a backing strip is applied to the back of 60 for protecting the adhesive area of 60, see Figs 2a and 4a-b; [0023]), the backing strip having a backing length and a backing width sufficient to cover the stretchable strip (backing layer of 60 prevents the adhesive from bonding before a desired application of the tape to the patient and is thus considered as having a sufficient backing width and backing length to cover the back side of 60, see Figs 2a and 4a-b; [0023]).

Regarding claim 21, Shmuelovitch discloses a system comprising: a therapy tape (100, Figs 2a and 4a-b; abstract) comprising: a strip of flexible material (60, see Figs 2a and 4a-b; [0022]) having a length (the length of 60, see Figs 2a and 4a-b) and a width (the width of 60, see Figs 2a and 4a-b); and a stretchable strip (50, see Figs 2a and 4a-b; [0022]) disposed on the strip of flexible material (50 is disposed on 60 respectfully, see Figs 2a and 4a-b; [0022]), wherein the stretchable strip is partially made of silicone (50 is made of silicone rubber and is capable of having active ingredients within the silicone and is thus capable of being partially made of silicone by; [0017]-[0018],[0022], and [0027]) and: protrudes from a plane of the first side of the strip of flexible material (50 protrudes from a plane of flexible material 60 respectfully, see Fig 4b); extends a partial length along the length of the strip of flexible material (50 extends a partial length relative to the length of 60, see Figs 2a and 4a-b); and has a width, in at least one cross-section, that is less than the width of the strip of flexible material (50 has a width cross-section that is less than the width of 60, see Figs 2a and 4a-b); and a backing strip applied to the strip of flexible material of the therapy tape(a backing strip is applied to the back of 60 for protecting the adhesive area of 60, see Figs 2a and 4a-b; [0023]), the backing strip having a backing length and a backing width sufficient to cover the stretchable strip (backing layer of 60 prevents the 

Regarding claim 22, Shmuelovitch discloses a system comprising: a therapy tape (100, Figs 2a and 4a-b; abstract) comprising: a strip of flexible material (60, see Figs 2a and 4a-b; [0022]) having a length (the length of 60, see Figs 2a and 4a-b) and a width (the width of 60, see Figs 2a and 4a-b); and a stretchable strip (50, see Figs 2a and 4a-b; [0022]) disposed on the strip of flexible material (50 is disposed on 60 respectfully, see Figs 2a and 4a-b; [0022]), wherein the stretchable strip is made of silicone or a silicone like material (50 is made of silicone; [0022]) and: protrudes from a plane of the first side of the strip of flexible material (50 protrudes from a plane of flexible material 60 respectfully, see Fig 4b); extends a partial length along the length of the strip of flexible material (50 extends a partial length relative to the length of 60, see Figs 2a and 4a-b); and has a width, in at least one cross-section, that is less than the width of the strip of flexible material (50 has a width cross-section that is less than the width of 60, see Figs 2a and 4a-b); and a backing strip applied to the strip of flexible material of the therapy tape(a backing strip is applied to the back of 60 for protecting the adhesive area of 60, see Figs 2a and 4a-b; [0023]), the backing strip having a backing length and a backing width sufficient to cover the stretchable strip (backing layer of 60 prevents the adhesive from bonding before a desired application of the tape to the patient and is thus considered as having a sufficient backing width and backing length to cover the back side of 60, see Figs 2a and 4a-b; [0023]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shmuelovitch (US 2016/0262944 A1), in view of Hahn (US 2016/0051393 A1).

Regarding claim 13, Shmuelovitch discloses the system of claim 12.
Shmuelovitch does not explicitly discloses wherein the backing strip applied to the therapy tape is paper-based.
Hahn teaches of an analogous system having an analogous tape (1200/1300, see Fig 12) in the analogous art of providing therapy to a patient ([0005] and [0027]) and having an analogous backing strip (a backing strip that is applied to 1200/1300, [0079],[0046] and [0084],[0046]) wherein the backing strip applied to the therapy tape is paper-based (backing strip of the therapy tape 1200/1300 is capable of being paper-based, [0079],[0046] and [0084],[0046]) for the analogous purpose of covering the adhesive side of the tape prior to being adhered to the patient ([0079],[0046] and [0084],[0046]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the backing strip that is applied to the back of 60 for protecting the adhesive area of 60 disclosed by Shmuelovitch to be a paper based backing layer as taught by Hahn in order to better protect the covering of the adhesive side of the tape prior to 

Regarding claim 14, Shmuelovitch discloses the system of claim 12.
Shmuelovitch does not explicitly disclose wherein the backing strip applied to the therapy tape comprises a first perforation across the backing width of the backing strip.
Hahn teaches of an analogous system having an analogous tape (1200/1300, see Fig 12) in the analogous art of providing therapy to a patient ([0005] and [0027]) and having an analogous backing strip (a backing strip that is applied to 1200/1300, [0079],[0046] and [0084],[0046]) wherein the backing strip applied to the therapy tape comprises a first perforation across the backing width of the backing strip (the backing layer of the therapy tape 1200/1300 is capable of being perforated, [0081]) for the purposes of enabling the backing layer be more easy to tear or be separated during application of the tape to the patient ([0081]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the backing layer disclosed by Shmuelovitch to have a first perforation as taught by Hahn in order to make the backing layer be more easy to tear or be separated during application of the tape to the patient ([0081]) thus enhancing the overall handleability and ease of use of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,284,941 B1, US 5,919,476, and WO 2018/102272 A1 are considered pertinent because they relate to the applicant’s invention.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BRANT T BENNETT/               Examiner, Art Unit 3786               


/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786